VALLIANT, J.
— This is a suit for the partition of real estate.
The property was owned in his lifetime by Herman Meiners who died January 16, 1900, leaving five sons who are here the parties plaintiff and defendant. The controversy arises out of the different construction the parties have placed on the will of their father.
The testator was seventy-three years of age, of German nationality, but could read and write and speak English. The inventory of his personal property showed it to be worth $36,205.60, the value of the real estate in question was about $25,000.
At the date of the will he had six sons, viz., William, Henry, August, John, Herman, Jr., and Aloysius; these were his only children. The last two were twins and were minors at the death of their father, but became of age before the trial of the case. Henry died before his father, the five others survived, and they are the parties to this suit, William and August being plaintiffs, the three others defendants.
The will is as follows:
“In the name of God, Amen. I, the undersigned, Herman Meiners, of the city of St. Louis and State of Missouri, of sound and disposing mind, do make, publish and declare this my last will and testament!
“Item 1. I will, and direct that my funeral expenses and just debts be paid with convenient speed.
‘ ‘Item 2. I will, give and bequeath to my daughter-in-law, Kate Meiners, the sum of $7 per month from now on for her services as housekeeper, or so long as she acts in that capacity, as per our verbal agreement.
“Item 3. I will, give and bequeath to William Meiners the sum of $4,000; and to my son, Henry Meiners, the sum of $50. To my son, August Meiners, the sum of $4,000. To Rev. William Reichenbach, now in Mendota, Illinois, the sum of $500. To the Upper Council of the St. Vincent de Paul Society, St. Louis, Missouri, for the use of St. Josephs, $200! To the German *624St. Vincent Orphan Association, St. Lonis, Missouri, the sum of $200. To the pastor of St. Joseph’s Catholic Church, St. Louis, Missouri, German congregation the sum of $300 for holding masses for the repose of the immortal souls of my deceased wife and myself. To the Little Sisters of the Poor, St. Louis, Missouri, the sum of $200. All of the bequests mentioned in this clause shall be paid within two years after my demise and bear no interest, except the bequest for holding masses, which shall be paid sooner.
“Item 4. I will, give, bequeath and devise to my sons, John, Herman, Jn, and Aloysius, the undivided one-third in all my real estate, houses numbered 1438, 1440 and 1442 on the east side of North Tenth street; also houses numbered 1322 and 1324 on the east side of North Tenth street, St. Louis, Missouri, with all improvements thereon.
“Item 5. All the balance and residue of my personal property I will and bequeath to my sons, John, Herman, Jr., and Aloysius.
“Item 6. I appoint my son, John. Meiners, trustee for my minor children, Herman, Jr., and Aloysius, during their' minority. He shall file no bond as such trustee.
“Item 7. I will and ordain that in the event that any of the various legatees contest this will, or any legacy therein mentioned the party so contesting shall be barred and receive no benefit from the estate.
“Item 8. I nominate, constitute and appoint my son, John Meiners, executor of this will. He shall file no bond as such executor.
“Witness my hand and will this 24th day of January, 1896.
“Herman Meiners.”
The controversy is over the meaning of Item 4, the plaintiffs contending that thereby only an undivided one-third of the real estate is devised to the three sons therein named, leaving two-thirds undisposed of to de*625scend to the five sons as heirs; the defendants contending that it is a devise of an undivided one-third to each of - them and consequently a devise of the whole. The trial court took the plaintiffs’ view of the subject and rendered judgment accordingly. The defendants appeal.
There is not much, if any, difference of opinion between the learned counsel regarding the principles of law discussed in their brief. To find the intention of the testator must be the main purpose of our search and that intention we must find from the will itself. We may resort to outside evidence to learn the conditions under which the will was made, for the purpose of placing us in the position of the testator, that we may view the subject from the standpoint from which he viewed it, but viewing the subject from that standpoint we must find from the will alone the testator’s meaning. [McMillan v. Farrow, 141 Mo. 55; Clotilde v. Lutz, 157 Mo. 439.]
It is also the law that words’ in a will must be given their ordinary meaning and grammatical construction, unless it is manifest from the whole instrument that they were used in a different sense; and this leads to- the further proposition that the intent is to be gathered from the whole instrument, so that if a literal construction of a particular clause would -render it a discord in the whole will, we should not give it that construction if it is reasonably susceptible of another that would bring it into harmony. For authorities to sustain these propositions of law we refer to the briefs of the learned counsel which will appear in the. report of this casé.
If we conclude that the plaintiffs’ interpretation of the clause in question is correct, then we must say that it was the testator’s intention to leave two-thirds of his real estate undisposed of, to descend to his heirs as the law might direct.
*626"When, a man makes a will that is fairly susceptible of being construed into a testamentary disposal of his whole estate it will be so construed in preference to construing it to be a case of partial intestacy. [Watson v. Watson, 110 Mo. 164; Hurst v. Von De Veld, 158 Mo. 239; Willard v. Darrah, 168 Mo. 660; RoBards v. Brown, 167 Mo. 447.]
This will was written at the dictation of the testator whose native language was German, yet who could read, write and speak English; the will shows that his social and religious affiliations were German. Those are facts to be considered when we are asked to apply the rules of English syntax to sentences framed by him. When' the will was written he had six sons, three of- whom were living with him, Henry who has since died, and the two youngest who were then minors; Henry’s wife also lived with him and kept his house, she is named in the will. The three other sons seem to have been in business and lived elsewhere. That he did not intend to divide his estate equally between his children is shown in every feature of the will, that he intended to dispose of his ■whole estate is also shown by the whole instrument. He starts out with the solemn statement that it is his last will and testament; it is in fact the last expression of his wish in reference to the division of his property- among his children. After directing that his personal expenses and debts be paid he turns to the objects of his bounty and gives to each by name the share of his estate he intended him and her and them to have.
After his funeral expenses and general debts, he remembers his obligations to his daughter-in-law, Kate, the wife of his son Henry, and makes a bequest to her, which he distinguishes from a mere gratuity by specify-, ing that it is in recognition of her services as housekeeper. Then he turns to the objects of his bounty, naming first his three older sons, giving to two of them $4,000 each and to one only $50, and in the same clause' makes certain charitable bequests. The two sons to *627whom he gave the $4,000 legacies were grown men living away from him and presumably established in business; why he was more liberal to them than he was to Henry we have no right to inquire; it was his will and that is all we are entitled to know. So far as the testator’s intention is expressed on the face of this will, those legacies comprised all of his estate that those sons were to have; if they are entitled to anything more it is because the will omits to dispose of all the estate, and before we can say that the will omits to dispose of all the estate we must say that by this fourth clause he intended to give only one-third of the property therein specified to his three younger sons jointly,and leave two-thirds undisposed of; that is, that he intended by the use of the language there appearing that each of those three sons should take an undivided ninth by the will and an undivided one-fifth of two-thirds by inheritance. No possible motive is suggested for such a peculiar intentional disposal of the property as would result from that interpretation of the language.
The learned counsel for respondents are correct in saying that in order to deprive the heir of his inheritance, it must not only appear from the will that the testator did not intend him to take any portion of the estate or that he intended him to take only a specified' portion, but the will must also give the property to some one else. Cases above cited sustain that proposition. Therefore, even if in the third clause the testator had said that the legacies therein given to his three older sons should constitute all that they were to have of his estate, yet if he left property undisposed of by the will, those three sons would share in the inheritance of it. Unless all the real estate named in the fourth clause is devised to the three sons therein named, these plaintiffs are entitled to their, shares by inheritance.
The language of the fourth clause is, “I will, give, bequeath and devise to my sons John, Herman, Jr., and Aloysius the undivided one-third of all my real estate,” *628etc. Did the testator by those words intend to give to John, Herman and Aloysins each one-third of the property specified and thus dispose of all of it, or did he intend to give them each one-ninth and leave undisposed of the other two-thirds? His intention is what we are seeking to find, and when we find it we must give it effect even if we have to supply a word, provided the word does no violence to the text but only clears the doubtful meaning.
If we should cut this clause out of the body of the will and read it alone we would hold that the plaintiff’s interpretation of it was correct. But we have no right to do that; we must consider the purpose of the testator which runs through the will from its beginning to its end. We have already discussed the clauses which precede; let us now lodk at those which follow this fourth clause. “Item 5. All the balance and residue of my personal property I will and bequeath to my sons, John, Herman, Jr., and Aloysius.” That is the last gift in the will; why is that residuary clause limited to personal property, why does it not include real estate? It indicates that the testator recognized that he had not up to that time disposed of all his estate, it also indicates a purport to do so, and since he therein treats the residuum as consisting of personal property only, it goes to show that he considered the real estate already disposed of. The sixth clause also shows a continuing anxiety for the three last-named sons as distinguished from that for the three older ones, for whom he had provided in the third clause.
In the sixth clause he appoints John trustee for his younger brothers and exhibits such confidence in him that he directs that no bond as such trustee be required, and in the eighth clause appoints John his sole executor and requires no bond. There was evidence on the part of the plaintiffs to show that there was no lack of love and confidence from the father to these three older sons. That may be'so, the discrimination against them in the *629will may Lave been dictated more by tbeir father’s judgment than bis affection. Finally, the seventh clause indicates a strong desire that there should be no contest of the will. Unless the testator was conscious of discrimination and that it might create dissatisfaction, why should he anticipate a contest? In that clause he wills that if any one contests the will he shall be barred from all share in the estate.
All the clauses, both those preceding and those following the fourth clause, indicate that the testator understood that his whole estate was covered by his will.
When he said that those three sons were to have an undivided third of his real estate he meant that each was to have an undivided third. Any other construction would upset the whole plan of the will and defeat the testator’s intention.
The judgment is reversed and the cause remanded to the circuit court with directions to enter judgment for the defendants dismissing the plaintiffs’ bill.
All concur.